PER CURIAM.
The petition for writ of certiorari seeks to have us review the denial of a variance by the City of Lake Worth Zoning Board of Appeals.
Petitioner erroneously contends that jurisdiction is conferred on this court by Section 120.68(2), Florida Statutes (1981). That statute applies to review actions of countiers and municipalities only to the extent that “they are expressly made subject to this act by general or special law or existing judicial decisions.” Section 120.-52(l)(c), Florida Statutes (1981). We find no such paramount authority.
Accordingly, the appropriate forum for review in this instance is the circuit court. This is authorized by Section 23-33(9) of the Zoning Code of the City of Lake Worth, Florida, and mandated by judicial opinion. See State v. Furen, 118 *404So.2d 6 (Fla.1960); City of Deerfield Beach v. Vaillant, 399 So.2d 1045 (Fla. 4th DCA 1981).
We therefore deny the petition for certio-rari and transfer these proceedings to the Circuit Court in and for the Fifteenth Judicial Circuit, Palm Beach County, Florida. Florida Rule of Appellate Procedure 9.040(b); Damyn v. Strickland, 392 So.2d 598 (Fla. 1st DCA 1981).
DOWNEY, HERSEY and GLICKSTEIN, JJ., concur.